              Case 5:16-cr-00519-LHK Document 397 Filed 08/10/21 Page 1 of 10




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (NYBN 4763025)
   MAIA PEREZ (MABN 672328)
 5 Assistant United States Attorney

 6          150 Almaden Boulevard, Suite 900
            San Jose, California 95113
 7          Telephone: (408) 535-5061
            FAX: (408) 535-5066
 8          marissa.harris@usdoj.gov
 9 Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12                                              SAN JOSE DIVISION
13
                                                        ) No. CR 16-00519 LHK
14   UNITED STATES OF AMERICA,                          )
                                                        ) JOINT DRAFT FINAL EXHIBIT LIST
15          Plaintiff,                                  )
                                                        )
16        v.                                            )
     JOHNNY RAY WOLFENBARGER,                           )
17                                                      )
            Defendant.                                  )
18                                                      )
19

20

21

22

23
             The United States, represented by Marissa Harris and Maia Perez, Assistant United States
24
     Attorneys, and Johnny Ray Wolfenbarger, represented by Severa Keith and Graham Archer, Assistant
25
     Federal Public Defenders, jointly submit the parties’ draft final exhibit list.
26
     //
27
   //
28 JOINT DRAFT FINAL EXHIBIT LIST
     CR 16-00519 LHK                                   1
             Case 5:16-cr-00519-LHK Document 397 Filed 08/10/21 Page 2 of 10




 1 DATED: August 10, 2021                       Respectfully submitted,
                                                STEPHANIE M. HINDS
 2                                              Acting United States Attorney
 3
                                                     /s/
 4                                              MARISSA HARRIS
                                                MAIA PEREZ
 5                                              Assistant United States Attorneys
 6
                                                     /s/
 7                                              SEVERA KEITH
                                                GRAHAM ARCHER
 8                                              Attorneys for Johnny Ray Wolfenbarger

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 JOINT DRAFT FINAL EXHIBIT LIST
     CR 16-00519 LHK                        2
              Case 5:16-cr-00519-LHK Document 397 Filed 08/10/21 Page 3 of 10




 1                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
 2
              Case No.:       CR 16-000519 LHK             Date: August 6, 2021
 3
                              United States of America v. Johnny Ray Wolfenbarger
 4
                                           FINAL EXHIBIT LIST
 5

 6
      EXHIBIT                  DATE               STARTING
 7                                                  BATES                      DESCRIPTION
      NUMBER
                                                   NUMBER
 8                  Marked for         Admitted
 9                 Identification         in
                                       Evidence
10                                                                Recording of August 2, 2016 interview of
                                                  000130
                                                                  Johnny Ray Wolfenbarger
11

12                                                                [A transcript will be provided to aid the
                                                                  jury]
13
                                                                  Selected Clips:
14                                                                1:54 to 2:37
                                                                  2:38 to 2:58
15        1               X               X                       4:12 to 4:46
16                     8/10/2021      8/10/2021                   5:17 to 6:06
                                                                  9:07 to 10:20
17                                                                13:37 to 15:19
                                                                  24:18 to 28:04
18
                                                                  28:58 to 31:00
19                                                                33:15 to 35:12
                                                                  38:30 to 45:10
20                                                                47:00 to 56:27
                                                                  1:05:45 to 1:06:04
21
                                                  000130          Recording of August 31, 2016 interview
22                                                                of Johnny Ray Wolfenbarger
23                                                                [A transcript will be provided to aid the
                          X               X                       jury]
24        2
                       8/10/2021      8/10/2021
25                                                                Selected Clips:
                                                                  3:39 to 4:05
26                                                                54:05 to 56:39
27

28 JOINT DRAFT FINAL EXHIBIT LIST
     CR 16-00519 LHK                               3
               Case 5:16-cr-00519-LHK Document 397 Filed 08/10/21 Page 4 of 10




      EXHIBIT                 DATE              STARTING
 1                                                BATES                    DESCRIPTION
      NUMBER
                                                 NUMBER
 2                   Marked for      Admitted
 3                  Identification      in
                                     Evidence
 4
                          X             X       WT-00063-    December 20, 2013 Yahoo Messenger
 5        3                                     71           Chat between jrwolfen02 and lyka.isza
                       8/9/2021      8/9/2021
 6                                              WT-00047-    December 25-29, 2013 Yahoo Messenger
          4                                     62           Chat between jrwolfen02 and lyka.isza
 7
                                                WT-000113-
 8                                              219          December 9, 2013 to January 4, 2014
          5                                                  Yahoo Messenger Chat between
 9                                              WT-00001-    jrwolfen02 and kierstine24
                                                20
10

11                        X             X       WT-000121-   December 16, 2013 Yahoo Messenger
          5a                                    127          Chat between jrwolfen02 and kierstine24
12                     8/9/2021      8/9/2021

13                        X             X       WT-000157-   December 20, 2013 Yahoo Messenger
          5b                                    160          Chat between jrwolfen02 and kierstine24
14                     8/9/2021      8/9/2021

15                        X             X       WT-000168-   December 21, 2013 Yahoo Messenger
          5c                                    171          Chat between jrwolfen02 and kierstine24
16                     8/9/2021      8/9/2021
                                                             December 26, 2013 to January 3, 2014
17        6                                     WT-00072-    Yahoo Messenger Chat between
                                                102          jrwolfen02 and lovelyvirgin14
18
                          X             X       WT-00021-    December 28-29, 2013 Yahoo Messenger
19        7                                     24           Chat between jrwolfen02 and cmiley165
                       8/9/2021      8/9/2021
20                                              WT-00024-    December 28-29, 2013 Yahoo Messenger
          8                                     33           Chat between jrwolfen02 and gjamescool
21
                          X             X       WT-000025-   December 28, 2013 Yahoo Messenger
22        8a                                    31           Chat between jrwolfen02 and gjamescool
                       8/9/2021      8/9/2021
23
          9                                                  Placeholder
24                                              WT-00103-    December 28-29, 2013 Yahoo Messenger
          10                                    112          Chat between jrwolfen02 and reyrhianne
25
                                                WT-00034-    December 30, 2013 Yahoo Messenger
26        11                                    36           Chat between jrwolfen02 and aprilpreggy

27

28 JOINT DRAFT FINAL EXHIBIT LIST
     CR 16-00519 LHK                            4
               Case 5:16-cr-00519-LHK Document 397 Filed 08/10/21 Page 5 of 10




      EXHIBIT                 DATE              STARTING
 1                                                BATES                DESCRIPTION
      NUMBER
                                                 NUMBER
 2                   Marked for      Admitted
 3                  Identification      in
                                     Evidence
 4
                          X             X
 5        12                                               July 3-4, 2013 Yahoo Messenger Chat
                       8/9/2021      8/9/2021   001310
                                                           between jrwolfen02 and prettycharlene28
 6
                          X             X       000222     Email from arlenecada17@yahoo.com to
 7        13                                               jrwolfen02@yahoo.com dated December
                       8/9/2021      8/9/2021              2, 2013 at 7:59 PM
 8
         13a                                    None       Attachment “Picture001.jpg”
 9                                              None
         13b                                               Attachment “Picture005.jpg”
10                                              None
         13c                                               Attachment “Picture006.jpg”
11
                                                None       Attachment “Picture013.jpg”
         13d
12
                                                None       Attachment “Picture025.jpg”
         13e
13
                          X             X       000207     Email from shamil_wise@yahoo.com to
14        14                                               jrwolfen02@yahoo.com dated December
                       8/9/2021      8/9/2021              3, 2013 at 8:21 AM
15
                                                None       Attachment “270703.jpg”
         14a
16
                                                None       Attachment “270714.jpg”
         14b
17

18                                              None       Attachment “270721.jpg”
         14c
19
                          X             X       000215     Email from shamil_wise@yahoo.com to
20        15                                               jrwolfen02@yahoo.com dated December
                       8/9/2021      8/9/2021              3, 2013 at 8:23 AM
21                                                         Attachment “! New(G)2010 ALDF00-5yo
         15a                                    None       Willing-private ass play.avi”
22
                          X             X       000175     Email from shamil_wise@yahoo.com to
23        16                                               jrwolfen02@yahoo.com dated December
                       8/9/2021      8/9/2021              3, 2013 at 8:24 AM
24
         16a                                    None       Attachment “5 (2).jpg”
25
                          X             X       000153     Email from shamil_wise@yahoo.com to
26        17                                               jrwolfen02@yahoo.com dated December
                       8/9/2021      8/9/2021              3, 2013 at 8:26 AM
27

28 JOINT DRAFT FINAL EXHIBIT LIST
     CR 16-00519 LHK                            5
               Case 5:16-cr-00519-LHK Document 397 Filed 08/10/21 Page 6 of 10




      EXHIBIT                 DATE              STARTING
 1                                                BATES               DESCRIPTION
      NUMBER
                                                 NUMBER
 2                   Marked for      Admitted
 3                  Identification      in
                                     Evidence
 4                                              None
         17a                                               Attachment “782413.jpg”
 5                                              None
         17b                                               Attachment “782414.jpg”
 6                                              None
         17c                                               Attachment “862612.jpg”
 7                                              None
         17d                                               Attachment “862619.jpg”
 8                                              None
         17e                                               Attachment “862620.jpg”
 9                                              None
         17f                                               Attachment “862621.jpg”
10                                              None
         17g                                               Attachment “862622.jpg”
11                                                         Email from shamil_wise@yahoo.com to
                          X             X       000219
12        18                                               jrwolfen02@yahoo.com dated December
                       8/9/2021      8/9/2021              3, 2013 at 8:28 AM
13                                              None       Attachment “17012008134.mp4”
         18a                                               Selected Clip: 00:49-1:03
14                                              None       Attachment “17012008136.mp4”
         18b                                               Selected Clip: 00:18-00:45
15
                          X             X       000217     Email from shamil_wise@yahoo.com to
16                                                         jrwolfen02@yahoo.com dated December
          19
                       8/9/2021      8/9/2021              3, 2013 at 8:33 AM
17
                                                           Attachment “(site x.co___s43a) (17)
18       19a                                    None       (2).avi”
19                        X             X       000251     Email from jrwolfen02@yahoo.com to
          20                                               sexyangel12@yahoo.com dated December
20                     8/9/2021      8/9/2021              4, 2013
                                                None       Attachment “17012008134.mp4”
21       20a                                               Selected Clip: 00:49-1:03
22                                              None       Attachment “17012008136.mp4”
         20b                                               Selected Clip: 00:18-00:45
23                                                         Email from jrwolfen02@yahoo.com to
                          X             X       000220
          21                                               billingsupport@corp.fanbox.com dated
24
                       8/9/2021      8/9/2021              December 4, 2013 at 12:04 PM
25
                          X             X       000221
         21a                                               Attachment “IMG.jpg”
26
                       8/9/2021      8/9/2021
27

28 JOINT DRAFT FINAL EXHIBIT LIST
     CR 16-00519 LHK                            6
               Case 5:16-cr-00519-LHK Document 397 Filed 08/10/21 Page 7 of 10




      EXHIBIT                 DATE               STARTING
 1                                                 BATES              DESCRIPTION
      NUMBER
                                                  NUMBER
 2                   Marked for      Admitted
 3                  Identification      in
                                     Evidence
 4                                                          Email from
                          X             X        000323     westernunionresponse@westernunion.com
 5        22                                                to jrwolfen02@yahoo.com dated
                       8/9/2021      8/10/2021              December 16, 2013 at 4:05 PM
 6
                                                            Email from
                          X             X        000326     westernunionresponse@westernunion.com
 7        23                                                to jrwolfen02@yahoo.com dated
                       8/9/2021      8/10/2021              December 16, 2013 at 4:08 PM
 8
                                                            Email from
 9                        X             X        000365     westernunionresponse@westernunion.com
          24                                                to jrwolfen02@yahoo.com dated
10                     8/9/2021      8/10/2021              December 20, 2013 at 1:54 PM
11                                                          Email from
                          X             X        000356     westernunionresponse@westernunion.com
12        25                                                to jrwolfen02@yahoo.com dated
                       8/9/2021      8/10/2021              December 20, 2013 at 7:53 AM
13                                                          Email from
                          X             X        000359     westernunionresponse@westernunion.com
14        26                                                to jrwolfen02@yahoo.com dated
                       8/9/2021      8/10/2021              December 20, 2013 at 7:59 AM
15
                                                            Email from
16                        X             X        000362     westernunionresponse@westernunion.com
          27                                                to jrwolfen02@yahoo.com dated
17                     8/9/2021      8/10/2021              December 20, 2013 at 9:01 AM
18                                                          Email from
                                                 000374     westernunionresponse@westernunion.com
19        28                                                to jrwolfen02@yahoo.com dated
                                                            December 25, 2013 at 8:34 AM
20                                                          Email from
                                                 000387     westernunionresponse@westernunion.com
21        29                                                to jrwolfen02@yahoo.com dated
22                                                          December 27, 2013 at 4:11 PM
                                                            Email from
23                        X             X        000393     westernunionresponse@westernunion.com
          30                                                to jrwolfen02@yahoo.com dated
24                     8/9/2021      8/10/2021              December 28, 2013 at 5:58 PM
25                                                          Email from
                                                 000396     westernunionresponse@westernunion.com
26        31                                                to jrwolfen02@yahoo.com dated
                                                            December 28, 2013 at 9:07 PM
27

28 JOINT DRAFT FINAL EXHIBIT LIST
     CR 16-00519 LHK                             7
               Case 5:16-cr-00519-LHK Document 397 Filed 08/10/21 Page 8 of 10




      EXHIBIT                 DATE               STARTING
 1                                                 BATES              DESCRIPTION
      NUMBER
                                                  NUMBER
 2                   Marked for      Admitted
 3                  Identification      in
                                     Evidence
 4                                                          Email from
                                                 000399     westernunionresponse@westernunion.com
 5        32                                                to jrwolfen02@yahoo.com dated
                                                            December 29, 2013 at 2:25 AM
 6

 7                                                          Email from
                                                 000405     westernunionresponse@westernunion.com
 8        33                                                to jrwolfen02@yahoo.com dated January
                                                            1, 2014 at 10:05 PM
 9
                                                            Email from
10                                               000408     westernunionresponse@westernunion.com
          34                                                to jrwolfen02@yahoo.com dated January
11
                                                            2, 2014 at 11:24 PM
12                                                          Email from
                          X             X        000621     westernunionresponse@westernunion.com
13        35                                                to jrwolfen02@yahoo.com dated
                       8/9/2021      8/10/2021              December 17, 2013 at 11:31 PM
14
                                                            Email from
                          X             X        000622     westernunionresponse@westernunion.com
15
          36                                                to jrwolfen02@yahoo.com dated
16                     8/9/2021      8/10/2021              December 17, 2013 at 11:32 PM
                                                            Email from
17                                               000627     westernunionresponse@westernunion.com
          37                                                to jrwolfen02@yahoo.com dated
18
                                                            December 19, 2013 at 6:07 PM
19                                                          Email from
                          X             X        000629     westernunionresponse@westernunion.com
20        38                                                to jrwolfen02@yahoo.com dated
                       8/9/2021      8/10/2021              December 20, 2013 at 9:11 PM
21
                                                            Email from
                          X             X        000630     westernunionresponse@westernunion.com
22
          39                                                to jrwolfen02@yahoo.com dated
23                     8/9/2021      8/10/2021              December 20, 2013 at 9:12 PM
                                                            Email from
24                        X             X        000631     westernunionresponse@westernunion.com
          40                                                to jrwolfen02@yahoo.com dated
25                     8/9/2021      8/10/2021              December 20, 2013 at 9:15 PM
26

27

28 JOINT DRAFT FINAL EXHIBIT LIST
     CR 16-00519 LHK                             8
               Case 5:16-cr-00519-LHK Document 397 Filed 08/10/21 Page 9 of 10




      EXHIBIT                 DATE               STARTING
 1                                                 BATES               DESCRIPTION
      NUMBER
                                                  NUMBER
 2                   Marked for      Admitted
 3                  Identification      in
                                     Evidence
 4                                                          Email from
                          X             X        000633     westernunionresponse@westernunion.com
 5        41                                                to jrwolfen02@yahoo.com dated
                       8/9/2021      8/10/2021              December 20, 2013 at 10:06 PM
 6
                                                            Email from
                                                 000639     westernunionresponse@westernunion.com
 7        42                                                to jrwolfen02@yahoo.com dated
 8                                                          December 26, 2013 at 12:34 AM
                                                            Email from
 9                                               000641     westernunionresponse@westernunion.com
          43                                                to jrwolfen02@yahoo.com dated
10
                                                            December 27, 2013 at 8:51 PM
11                                                          Email from
                          X             X        000643     westernunionresponse@westernunion.com
12        44                                                to jrwolfen02@yahoo.com dated
                       8/9/2021      8/10/2021              December 28, 2013 at 6:38 PM
13                                                          Email from
                                                 000644     westernunionresponse@westernunion.com
14        45                                                to jrwolfen02@yahoo.com dated
15                                                          December 28, 2013 at 9:50 PM
                                                            Email from
16                                               000645     westernunionresponse@westernunion.com
          46                                                to jrwolfen02@yahoo.com dated
17
                                                            December 29, 2013 at 5:23 PM
18                                                          Email from
                                                 000648     westernunionresponse@westernunion.com
19        47                                                to jrwolfen02@yahoo.com dated January
                                                            1, 2014 at 11:49 PM
20
                                                            Email from
                                                 000649     westernunionresponse@westernunion.com
21        48                                                to jrwolfen02@yahoo.com dated January
22                                                          3, 2014 at 5:33 PM
                                                            Declaration of Marsha J. Morton,
23                                               002149     Custodian of Records for Yahoo, dated
          49
                                                            May 17, 2016
24
                          X                      000137     Declaration of Kevin D. Larson,
25        50                                                Custodian of Records for Western Union,
                       8/10/2021                            dated October 18, 2016
26

27

28 JOINT DRAFT FINAL EXHIBIT LIST
     CR 16-00519 LHK                             9
            Case 5:16-cr-00519-LHK Document 397 Filed 08/10/21 Page 10 of 10




      EXHIBIT                 DATE               STARTING
 1                                                 BATES                DESCRIPTION
      NUMBER
                                                  NUMBER
 2                  Marked for       Admitted
 3                 Identification       in
                                     Evidence
 4                                                           Western Union Transaction Records for
                          X             X        000138
          51                                                 John Wolfenbarger November 2013 to
 5                                                           June 2014
                       8/10/2021     8/10/2021
 6                                                           Report of Examination by Anthony Imel
          52                                     002928-37
 7
                          X             X        WT-00113    December 9, 2013 Yahoo Messenger Chat
 8      Def. C                                               between jrwolfen02 and kierstine24
                       8/9/2021      8/9/2021
 9
                          X                      N/A         WesternUnion.com New Zealand Website
10      Def. D                                               printout
                       8/10/2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 JOINT DRAFT FINAL EXHIBIT LIST
     CR 16-00519 LHK                             10
